Citation Nr: 1750965	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-02 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to September 1973 and from June 1976 to March 1987, including service in the Republic of Vietnam from November 1967 to November 1968.  The Veteran died in December 2012.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for the cause of the Veteran's death, established basic eligibility to Dependents' Educational Assistance, and denied an increased initial rating higher than 30 percent for ischemic heart disease for accrued benefits purposes.  The appellant appealed the denial of accrued benefits in a June 2013 notice of disagreement.  The RO issued a statement of the case in October 2013 and the appellant perfected her appeal with a December 2013 VA Form 9.

The appellant requested a video conference hearing before a Veterans Law Judge in her December 2013 VA Form 9.  She was scheduled for a hearing on January 17, 2017.  She withdrew her hearing request in a December 2016 letter.  Therefore the Board can proceed to adjudicate this claim on its merits.


FINDINGS OF FACT

1.  The November 2012 rating decision, which granted service connection for the Veteran's service connected coronary artery disease and assigned a staged initial rating, specifically deferred final evaluation of this disability pending a VA examination.

2.  The Veteran died in December 2012, before a VA examination could be scheduled.

3.  The appellant is the Veteran's surviving spouse.

4.  The record does not contain evidence for the period between the November 2012 rating decision and the Veteran's December 2012 death; therefore there is no evidence showing that the Veteran's ischemic heart disease was manifested by more than one episode of acute congestive heart failure in the past year; a workload of not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 50 percent.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits, based on an increased rating for ischemic heart disease, have not been met.  38 U.S.C.A. §§ 1310, 5121 (West 2014); 38 C.F.R. §§ 3.1000, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

The appellant's representative has noted that the Veteran's death certificate and the appellant's original claim are not associated with the electronic claims file.  As neither document, by their very nature, would have been present in the claims folder at the time of the Veteran's December 2012 death, their absence does not prevent the Board's consideration of the pending claim for accrued benefits.


II.  Accrued Benefits

In a November 2012 rating decision, the RO granted service connection for coronary artery disease/ischemic heart disease with a 10 percent rating effective June 9, 2006, and a 30 percent rating effective June 19, 2012.  This rating decision stated that the RO had deferred final evaluation of the Veteran's service connected coronary artery disease pending a VA examination, noting that while the Veteran had failed to report to the previously scheduled examination, the record reflected his request to be examined at a different VAMC.

The Veteran died on December [REDACTED], 2012.  The appellant, the Veteran's surviving spouse, notified VA of his death in January 2013.

Upon the death of a veteran, certain persons shall be paid periodic monetary benefits to which the Veteran was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at the date of the Veteran's death, and are due or unpaid.  See 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (a)(2017).

For a claimant to prevail on an accrued benefits claim, the record must show that (1) the appellant has standing to file a claim for accrued benefits, (2) the Veteran had a claim pending at the time of his death, (3) the Veteran would have prevailed on the claim if he had not died; and (4) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101 (a), 5121; 38 C.F.R. § 3.1000.

Here, the appellant is the Veteran's surviving spouse, the question of an increased rating for ischemic heart disease as of the November 2012 rating decision was pending at the time of the Veteran's death, and she filed a claim within one year of his death.

The remaining question is whether the Veteran would have prevailed on the claim if he had not died, based on the evidence of record.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Diagnostic Code (DC) 7005 provides ratings for arteriosclerotic heart disease and requires documented coronary artery disease.  Coronary artery disease resulting in workload of greater than 7 METs but not greater than 10 METs with dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  38 C.F.R. §4.104, DC 7005.  Coronary artery disease resulting in workload of greater than 5 METs but not greater than 7 METs results with dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Id.  Coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs with dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Id.  Coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less with dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  Id.

In this case, the record does not include any medical evidence after the November 2012 rating decision.  The record indicates that the Veteran had been scheduled for a VA examination at the VA Medical Center (VAMC) in Palo Alto, California, but was unable to make that examination because he was oxygen-dependent and could not make the long drive to that facility.  His wife had requested that the examination be rescheduled through the VAMC in Mather, California.  Unfortunately, the Veteran died before a VA examination could be scheduled.

As such, a rating higher than 30 percent is not warranted.  In order to warrant a higher rating, the record must show more than one episode of acute congestive heart failure in the past year; a workload of not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 50 percent.  38 C.F.R. §4.104, DC 7005.  To the extent that his oxygen-dependence suggests constant dyspnea, the record notes that the Veteran had severe oxygen-dependent chronic obstructive pulmonary disease.  See e.g., June 2012 private treatment record.  Thus, this does not establish an increase in the Veteran's ischemic heart disease that would have allowed for a higher disability rating.

Therefore, the Board finds that the preponderance of the evidence is against schedular rating higher than 30 percent for ischemic heart disease for accrued benefits purposes.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted in this case.  The Board finds that, as the record does not contain any medical evidence showing the Veteran's symptoms of ischemic heart disease, there are no facts or allegations that raise the issue of extraschedular consideration.  Thus, no analysis is required.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  See also Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (explaining that the Board had no obligation to analyze whether referral is warranted for extraschedular consideration if an extraschedular rating is not specifically sought by the claimant or reasonably raised by the facts found by the Board).

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this case neither the claimant nor the record raised the question of unemployability due to service-connected disability.  Therefore no further discussion of a TDIU is necessary.


ORDER

Accrued benefits based on an increased rating claim for ischemic heart disease are denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


